Citation Nr: 1613448	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-40 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the left lower extremity and foot, to include as secondary to the Veteran's service-connected right foot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1973 to November 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In December 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

This case was previously before the Board in September 2014 when it was remanded for further development.


FINDINGS OF FACT

1.  The Veteran has current peripheral neuropathy of the left lower extremity.

2.  Peripheral neuropathy of the left lower extremity was not present in service or until years thereafter and is not etiologically related to any incident of service.

3.  Peripheral neuropathy of the left lower extremity was not caused by or increased in severity beyond the natural progress by the service-connected peripheral neuropathy of the right foot lower extremity.


CONCLUSION OF LAW

The criteria for service connection service connection for peripheral neuropathy of the left lower extremity and foot, to include as secondary to the Veteran's service-connected right foot disability, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

	I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Appropriate notice was provided in February 2008 prior to the initial decision in this matter.  The elements of the claim and the evidence needed to support the claim were also discussed at the December 2014 hearing.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records, VA medical records, and private treatment records identified by the appellant as relevant to the appeal and for which the appellant has provided authorization for VA to obtain.  

In September 2014, the Board remanded the claim in order to afford the Veteran a VA medical examination in order to assess the nature and etiology of his peripheral neuropathy of the left foot lower extremity.  The Veteran was afforded a VA medical examination in November 2015. 

Therefore, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  See Dyment v. West, 1 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  In addition, certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. 

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran asserts that he has peripheral neuropathy of the left foot lower extremity related to his period of service.  He specifically alleges that this disability is related to an in service surgery for his service-connected right foot disability.

The Veteran's service treatment records reflect multiple left ankle sprains and follow-up exams.  In December 1980, the Veteran twisted his ankle while running.  In July 1981, the Veteran fell and twisted his ankle.  In December 1981, the Veteran was stepping out of a shower when he slipped and twisted his left ankle.  A record signed in January 1982, but with a request date of January 1981, noted a severe left ankle sprain with soft tissue swelling over the lateral malleolus.  The examiner noted no fracture.  In August 1990, there is an isolated note of left foot numbness.  The Veteran indicated his right foot went numb with constant running.  There was no further discussion of the left foot.

A January 1997 nerve conduction study at the Olin E. Teague Veterans Center revealed electrical abnormalities consistent with a severe peripheral neuropathy.  The examiner's impression was sensorimotor peripheral neuropathy in the legs.  The recommendation was a neurology consult to determine the etiology of the peripheral neuropathy of the legs.  

A July 2008 VA examination reported a diagnosis of peripheral neuropathy of both lower extremities.  

In a June 2008 VA neurology consult report, the Veteran reported that leg pain and numbness began five years prior on the right side and within the past year on the left side.  The examiner found painful axonal peripheral neuropathy that was identically symmetric and unrelated to past surgery or trauma.

On VA examination in January 2009, the Veteran reported that his right leg pain began in 2004 and that his left leg pain began in 2006.  The examiner opined the etiology of his neuropathy was unknown.

In a December 2009 statement, the Veteran's private physician noted the onset of bilateral peripheral neuropathy symptoms in 2003 and 2006, but that there were 20 years of records dealing with the unilateral right lower extremity sensory and motor deficits.  The physician stated that the medical record casts reasonable doubt on the claim that symptom onset was in 2003 and on the overly simplistic characterization of the Veteran's symptoms as bilateral and symmetric.  The physician went on to state that the Veteran's lower extremity peripheral neuropathy had a multifactorial etiology of bilateral and symmetric vasculitic neuropathy which is superimposed on the Veteran's more long-standing unilateral injury related to his right lower extremity.  The examiner felt that his present disability was more likely than not partially a result of his military service.  The examiner requested that the rating decision determination for the right lower extremity be changed to reflect this.  

In a July 2010 VA examination, the Veteran's peripheral neuropathy of the left lower extremity was reviewed.  The examiner noted its date of onset as 2006 and it was chronic and gradual.  The Veteran reported that he began having numbness to the left foot because of poor circulation.  It started with his right foot and he had to use one foot to balance it out.  The Veteran stated the nerve damage was going from his right foot to his left foot.  The numbness comes and goes and he had a burning sensation.  The foot would go numb if he was on it too much.  Prolonged walking or sitting for greater than 10 to 15 minutes caused numbness in the left foot.  The diagnosis was peripheral neuropathy of left lower extremity and the Veteran had nerve dysfunction.  The examiner opined that the Veteran's vasculitic neuropathy of the bilateral lower extremities was not caused by or a result of his service connected right foot injury.  The rationale was that there were no private medical records found which state the Veteran had a diagnosis of reflex sympathetic dystrophy.  The examiner pointed to a neurology note from a VA neurologist that stated there was no evidence for reflex sympathetic dystrophy by history of exam.  The examiner stated there is no apparent connection between the Veteran's service-connected right foot injury and bilateral lower extremity vasculitic neuropathy. 

A VA peripheral nerves conditions examination was conducted in November 2015.  The examiner noted that he reviewed the Veteran's claims file.  The diagnosis was bilateral sensorimotor lower extremity peripheral neuropathy which was greater on the right than the left.  The examiner provided the opinion that the condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was: 

Although this [V]eteran is SC for a right axonal peripheral neuropathy, his [proper] diagnosis resulting from neurological consultations and EMG/NCS testing should be bilateral neuropathy of unknown origin.  An example of such a condition from the Medical Literature is "progressive hypertrophic neuropathy," the diagnosis for which is obtained with a biopsy.  The [V]eteran tells us he had a biopsy of the right foot several years ago at Scott and White but no result is found in the available record.  A service connection was established specifically as a result of in-service podiatric surgery on the right foot, when a plantar neuroma excision resulted in residuals.  However an axonal neuropathy of the right lower extremity does not properly fit into the category of post operative plantar foot symptoms.  He has been evaluated for rheumatoid arthritis because of a positive [rheumatoid arthritis] Factor, but does not have [rheumatoid arthritis].  Bone scan showed diffuse age related osteoarthritis from wear and tear.  His bilateral lower extremity peripheral neuropathy can be familial, idiopathic, spinal, due to systemic cause or may have some other occult cause, but certainly is not associated with a localized right plantar neuroma excision.  Axonal neuropathies by definition are descending in nature.  One would have to postulate an erroneous ascending pathology to identify an association with plantar surgery.  Furthermore, peripheral neuropathy can certainly be bilateral, but a unilateral descending condition has no possible pathophysiological relationship to the contralateral extremity.  In other words, the granted service connection for the right lower extremity has a tenuous basis at best.  There certainly is no basis in medical practice to [connect] the left lower extremity peripheral neuropathy to the right.  UPTODATE ONLINE lists 6 different possible etiologies for polyneuropathy such as this.  They are all systemic in nature, and none relate to a unilateral cause, such as claimed in this case.

The examiner also stated that the condition was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner noted that the bilateral axonal peripheral neuropathy is unrelated to the in-service right plantar neuroma excision, and that type of surgery has no potential to aggravate or accelerate any left lower extremity condition.  The presence of symmetrical and bilateral occurrence of lower extremity neuropathy argues against a service connection specifically associated with residuals of unilateral right plantar surgery.  

Entitlement to service connection for peripheral neuropathy of the left foot lower extremity, to include as secondary to the Veteran's service-connected right foot disability, is not warranted.  The Veteran is currently in receipt of service-connected benefits for peripheral neuropathy of the right foot lower extremity.  The Veteran's private doctors noticed sensorimotor peripheral neuropathy in the legs as early as 1997 and VA and private treatment records reflect the Veteran has a current diagnosis of peripheral neuropathy of the left foot lower extremity.  

The Veteran's service treatment records reflect one isolated incident of left foot numbness and many instances of left ankle sprains.  However, no doctor has ever linked the left ankle sprains to the Veteran's peripheral neuropathy of the left foot lower extremity.  Additionally, the Veteran's service treatment records contain no mention of additional left ankle sprains after January 1982.  A VA examination in January 2009, could not determine the etiology of the Veteran's neuropathy.  Another examination conducted in July 2010, found there was no connection between the Veteran's peripheral neuropathy of the left foot lower extremity and the service connected right foot injury.  In December 2009, the Veteran's private physician stated that the Veteran's present disability was more likely than not partially a result of his military service; however, the physician focused on the right foot and requested that the rating decision from August 2009 be corrected to reflect that peripheral neuropathy of the right lower extremity be service connected.  

The Veteran was afforded another VA examination in November 2015, and after review of the complete record, the examiner stated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that the bilateral neuropathy was of unknown origin and could be familial, idiopathic, spinal, due to a systemic cause or some other occult cause.  The examiner stated that the medical literature showed that the peripheral neuropathy of the left foot lower extremity could not be caused by the in-service surgery on the right foot and there was no ability to link it to peripheral neuropathy of the right lower extremity.  The examiner also stated that the condition was not aggravated by an in-service event, injury or illness.  

The Board finds the November 2015 VA examination to be the most probative evidence of record.  The examiner reviewed the claims file, discussed the Veteran's medical history, and provided a detailed rationale with reference to established medical principles.  For these reasons, the examiner's opinion substantially outweighs the December 2009 statement from the Veteran's private physician.  This opinion also outweighs the opinion of the Veteran himself, as he has not been shown to possess the training, credentials, or other expertise needed to provide an opinion as to the onset of a neurological disease, as opposed to being able to report pain and other subjective symptoms.  See generally Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the preponderance of the evidence is against a finding that the Veteran's peripheral neuropathy of the left lower extremity and foot is etiologically related to service or to a service-connected disability, the claim must be denied.  38 U.S.C.A. § 5107(b).   


ORDER

Service connection for peripheral neuropathy of the left lower extremity and foot, to include as secondary to the Veteran's service-connected right foot disability, is denied.


____________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


